EXHIBIT 99.1 For immediate release October 23, 2008(publié également en français) Execution of Petro-Canada’s Strategy Delivers Another Solid Quarter Highlights · Robust cash flow, a strong balance sheet and liquidity provide financial stability in a turbulent market · Reliable upstream operations deliver strong production in line with guidance · Construction of the Edmonton refinery conversion project (RCP) completed and refinery on track for fourth quarter 2008 startup Calgary– Petro-Canada announced today third quarter operating earnings of $1,242million ($2.56/share), up 97% from $630million ($1.29/share) in the third quarter of 2007. Third quarter 2008 cash flow from operating activities before changes in non-cash working capital was $2,116million ($4.37/share), up 72% from $1,229million ($2.52/share) in the same quarter of last year. Net earnings were $1,251million ($2.58/share) in the third quarter of 2008, compared with $776million ($1.59/share) in the same quarter of “Our businesses are running reliably and are generating solid cash flow to help fund our future projects,” said Ron Brenneman, president and chief executive officer. “We've always been a financially conservative company – in the way we fund our operations and in how we evaluate and finance our growth projects,” added Brenneman. "This prudent, long-term view positions us well during these volatile economic times." Third Quarter Results Three months ended September 30, Nine months ended September 30, (millions of Canadian dollars, except as noted) 2008 2007 2008 2007 Consolidated Results Operating earnings 1 $ 1,242 $ 630 $ 3,339 $ 2,015 – $/share 2.56 1.29 6.90 4.10 Net earnings 1,251 776 3,825 2,211 – $/share 2.58 1.59 7.90 4.50 Cash flow from operating activities before changes in non-cash working capital 2 2,116 1,229 5,947 3,745 – $/share 4.37 2.52 12.29 7.62 Dividends – $/share 0.20 0.13 0.46 0.39 Share buyback program – 220 – 735 – millions of shares – 4.0 – 14.0 Capital expenditures $ 1,439 $ 992 $ 4,596 $ 2,508 Weighted-average common shares outstanding (millions of shares) 484.4 487.6 484.0 491.6 Total production net before royalties (thousands of barrels of oil equivalent/day – Mboe/d) 3 424 436 422 422 Operating return on capital employed (%) 4 Upstream 39.7 26.0 Downstream 4 3.1 12.5 Total Company 4 23.5 19.6 1 Operating earnings (which represent net earnings, excluding gains or losses on foreign currency translation of long-term debt and on sale of assets, excluding the change in fair value of the Buzzard derivative contracts (applies to 2007 and prior only), including the Downstream estimated current cost of supply adjustment and excluding mark-to-market valuations of stock-based compensation, income tax adjustments, asset impairment, insurance proceeds and surcharges and purchased crude oil inventory write-downs – see page 2 NON-GAAP MEASURES) are used by the Company to evaluate operating performance. 2 From operating activities before changes in non-cash working capital (see page 2 NON-GAAP MEASURES). 3 Total production includes natural gas converted at six thousand cubic feet (Mcf) of natural gas for one barrel (bbl) of oil. 4 Returns calculated on a 12-month rolling basis. In 2008, Downstream and Total Company operating return on capital employed includes the Downstream estimated current cost of supply adjustment. – 1 – PETRO-CANADA NON-GAAP MEASURES Cash flow and cash flow from operating activities before changes in non-cash working capital are commonly used in the oil and gas industry and by Petro-Canada to assist management and investors in analyzing operating performance, leverage and liquidity. In addition, the Company’s capital budget was prepared using anticipated cash flow from operating activities before changes in non-cash working capital, as the timing of collecting receivables or making payments is not considered relevant for capital budgeting purposes. Operating earnings represent net earnings, excluding gains or losses on foreign currency translation of long-term debt and sale of assets, excluding the change in fair value of derivative contracts associated with the Buzzard acquisition (applies to 2007 and prior only), including the Downstream estimated current cost of supply adjustment and excluding mark-to-market valuations of stock-based compensation, income tax adjustments, asset impairment charges, insurance proceeds and surcharges, and purchased crude oil inventory write-downs.
